DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant's submission filed on 4/25/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
2.	As previously noted, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/426,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, Application No. 62/426,977 fails to provide support for at least claims 6-8, 17-21, and 31.  As such, the effectively filed date of these claims is that of the instant application:  11/28/2017.

Claim Rejections - 35 USC § 112
3.	The prior Office rejection of claim 1 – sections B & C -and thus dependent claims 4-26, 28, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments provided.  The prior Office rejection of claim 20, and thus dependent claim 21, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the arguments presented.  

4.	The prior Office rejection of claim 1, section A, and thus dependent claims 4-26, 28, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
As previously outlined in section A of the prior Office Action, the feature that the composite active materials each comprise pores is not supported by the disclosure.   At best, the disclosure teaches that the composite active material particles are porous, but does not define whether there is a single pore or multiple pores:

    PNG
    media_image1.png
    205
    590
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    121
    604
    media_image2.png
    Greyscale

Given the disclosure is entirely silent with respect to the specific pore structure of the porous composites, the feature of comprising pores as presented in the claims is not supported.
	In the response filed, Applicant’s representative relies on an entirely immaterial portion of the specification for the “pores” limitation in the remarks filed (P35 of the provisional is drawn to the cathode material, not the anode material composition).  

    PNG
    media_image3.png
    69
    669
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    138
    586
    media_image4.png
    Greyscale


P35 of Provisional, starting on page 9: 


    PNG
    media_image5.png
    289
    631
    media_image5.png
    Greyscale

Respectfully, analogous to Xitronix Corp. v. KLA-Tencor Corp., No. A-14-CA-01113-SS, 2016 WL 7626575 (W.D. Tex. Aug. 26, 2016), aff’d Rule 36, No. 16-2746 (Fed. Cir. May 23, 2019), an Applicant or Applicant’s representative cannot misrepresent material facts of the disclosure to the Examiner. 
	With respect to pores versus pore, while seemingly a nuance, the prior art relied upon in the prior Office Action to Li teaches a void (singular) is formed in the Si-C core-shell composite particles.  Accordingly, the rejection with reliance upon Li is withdrawn as, “"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970); MPEP 2143.03, wherein when evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).
	Appropriate correction is still required.  

5.	The rejections of claim 1, and thus dependent claims 3-26, and 28-31, claim 20, and thus dependent claim 21, claim 22, and claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.

Claim Rejections - 35 USC § 103 
6.	The rejection of claims 1, 3-4, 8, 12-13, 17, 23-25, and 28-30 under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) is withdrawn in view of either the amendments provided or the cancellation of the claims.  All rejections pending from this are also withdrawn.  Li fails to teach that the composite active material particles comprise pores (plural).  Li teaches a void (singular) is formed in the porous Si-C core-shell composite particles.

7.	Claims 1, 4, 8, 12-13, 17, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Umeno et al. (US 2002/0086211).
	Regarding claim 1, Hao teaches an anode material composition for a metal-ion battery (P2-3, 12-15; not limited to full disclosure), comprising
a second layer 24 (“an active material coating”) comprising a high energy density material 26 that comprises a silicon material, a silicon alloy, a silicon/germanium composite, silicon oxide and combination thereof (i.e., “active and/or composite active material particles”) (P15, 19);
a conductive current collector 14; and
a first layer 20 having a porosity between 20-40% that comprises a carbon material and conductive additives (“porous conductive interlayer comprising pores”) (P15-20; claim 19), the first layer 20 (“porous conductive interlayer”) coupling the second layer 24 (“active material coating”) to the current collector 14 and designed to undergo minimal expansion when lithiated such that there is little to no delamination between the first layer 20 (“porous conductive interlayer”) and the current collector (P18; Fig. 2),
wherein the claimed range (10-97 vol.%) of porosity for the first layer 20 (“porous conductive interlayer) overlaps with the taught porosity range of Hao (20-40% - intrinsically a volume percentage as porosity by definition is a ratio of the volume of voids or pore space divided by the total volume) (P20, 23) such that a prima facie case of obviousness exists for the range claimed (see MPEP § 2144.05).  Figure 2 of Hao is reproduced below and annotated for convenience:

    PNG
    media_image6.png
    275
    670
    media_image6.png
    Greyscale

Hao is silent as to the composite active material particles 26 each comprising pores, the composite active material particles comprising silicon-carbon (Si-C) core-shell composite particles arranged with C in respective shells and with an active material that comprises nanostructured Si or nano-sized Si particles as claimed.
In the same field of endeavor, Umeno teaches analogous art of an anode material for a rechargeable lithium battery, and teaches composite active material particles that each comprise pores (abstract; P63), the composite active material particles comprising silicon-carbon (Si-C) core-shell composite particles arranged with C in respective shells and with an active material that comprises nano-sized Si particles (P64; entire disclosure relied upon).  Umeno teaches that by covering a metal or semimetal (i.e., silicon) capable of forming a lithium alloy with carbon, the powdering of the anode during lithiation and consequent destruction of the anode can be prevented (P16).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the high energy density material 26 (“composite active material particles”) that may be a silicon material such as Si, silicon oxide (SiOx), silicon alloy of Hao (P19) with the composite active material particles of Umeno each including the above specific structure given Umeno teaches that the construct provides the predictable and advantageous result of preventing the powdering of the anode during lithiation and consequent destruction of the anode can be prevented (P16).
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  
Therefore, the finding of obviousness is two-fold given 1) it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the composite active material particles of Umeno that meet all the claimed features for the high energy density material 26 of Hao which can be a silicon material, silicon alloy, silicon oxide, combinations thereof as detailed above to provide the advantage above (P16), and 2) wherein Hao explicitly teaches that “Other high energy density materials known to those skilled in the art are also contemplated” (P19) in view of the case law cited above and the finding of the courts that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).
Regarding claim 4, Hao teaches wherein the second layer 24 (“active material coating”) comprises carbon nanotubes as conductive additives (P19).
Regarding claim 8, Hao teaches wherein the current collector may comprise stainless steel (P19).
Regarding claim 12, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises carbon (P17).
Regarding claim 13, Hao teaches the first layer 20 (“porous conductive interlayer”) comprises carbon nanotubes (P17).
Regarding claim 17, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same composition; however, the Courts have held that the a rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24  in view of the rationale “Obvious to try” – Choosing from a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success (MPEP 2143, Exemplary Rationale E) given in the instant scenario, there is a need to select binder materials for each of the layers 24, 20 of Hao, wherein in the context of potential solutions for comparative binder selection between the layers, there are only two solutions:  the binders will either be the same or different; wherein one of ordinary skill in the art could have pursued these two options with a reasonable expectation of success, especially given that other materials of the layers (the carbon materials) are explicitly taught as being the same or different (P19).  
Regarding claim 23, Hao as modified by Umeno teaches wherein the substituted/ selected composite active particles are spherical in shape (Figs. 1, 3, 7).
Regarding claim 24, Hao as modified by Umeno teaches wherein the substituted/selected composite active particles are nanocomposite active material particles (P64-65).
Regarding claim 25, Hao teaches wherein first layer 20 (“porous conductive interlayer”) may comprise graphene and carbon nanotubes (P17) which are intrinsically 2D and 1D particles.    
Regarding claim 28, Hao teaches wherein the pore fraction of the first layer 20 (“porous conductive interlayer”) is between 20-40% (P20, 23; claim 19) which overlaps with the claimed range (30-85 vol.%) such that a prima facie case of obviousness exists (see MPEP § 2144.05).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Kimura et al. (US 2016/0344015).
Regarding claim 5, Hao teaches the second layer 24 (“active material coating”) comprises conductive additives (P19), but fails to disclose an amount or range to be added (claimed range is less than 2 wt. % conductive additives relative to all components of the active material coating).  
In the same field of endeavor, Kimura teaches analogous art of an anode containing silicon-containing particles to which conductive additives are included, and that the content of the conductive additive with respect to the total amount of the active material layer 102 is preferably greater than or equal to 1 wt% and less than or equal to 10 wt%, and more preferably 1-5 wt% (P196).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize 1-10 wt%, more preferably 1-5 wt% of the  conductive additives of Hao (P19) given Kimura teaches an analogous anode composition and that this is a suitable range for the conductive additives (P196).

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Sawa et al. (US 2016/0204431).
Regarding claim 6, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao fails to disclose the current collector 14 is a copper alloy comprising less than 99 wt. % copper relative to all components of the current collector.
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current collector, wherein the current collector is a copper alloy foil with a composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may comprise one or more metals including copper, nickel, etc. that specified by Sawa having the composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46) as the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 7, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach that the nickel is in amount from 0.5 wt. % to 100 wt. % relative to all components of the current collector; however, it is noted that the range essentially covers all possibilities (except for some value greater than 0 to less than 0.5%).  
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current collector, wherein the current collector is a copper alloy foil with a composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may comprise one or more metals including copper, nickel, etc. that specified by Sawa having the composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46) as the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.

10.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Douglas et al. (US 2009/0317710).
Regarding claim 9, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach the current collector is a composite material comprising a plurality of layers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material comprising a plurality of layers (i.e., a polymer substrate coated with dispersions of conductive nanoparticles), the construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the application (P19), as well as chemical resistance to electrolytes and acids (P32), in conjunction with other numerous advantages over metal current collectors as detailed at P34-36 and P40-43.    
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of Douglas constituted of a plurality of layers in place of the metal foil of Hao in view of the advantages described above and within the disclosure of Douglas (P14, 19, 32-43; not limited to full disclosure). 
Regarding claim 11, Hao fails to teach wherein the current collector comprises one or more mechanical reinforcement additives comprising nanowires, nanotubes, nanoflakes, or nanofibers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material in which carbon nanotubes (“mechanical reinforcement additives”) are utilized in a coating applied to a substrate, the achieved current collector structure construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the application (P19), as well as chemical resistance to electrolytes and acids (P32), in conjunction with other numerous advantages over metal current collectors as detailed at P34-36 and P40-43.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of Douglas including a carbon nanotube coating layer (“mechanical reinforcement additives”) in place of the metal foil of Hao in view of the advantages described above and within the disclosure of Douglas (P14, 19, 32-43; not limited to full disclosure). 

11.	Claims 10, 14-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Kawakami et al. (US 2010/0323241).
Regarding claim 10, Hao fails to disclose the current collector 14 is a porous material comprising pores as claimed.   In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Kawakami teaches wherein the current collector may be a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) (P80).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the known construct of a current collector having the form of a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) as taught by Kawakami (P80) for the current collector 14 of Hao in order to provide the predictable result of a light-weight electrode.  Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 14, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises a binder including “any commercially available binder known to those skilled in the art.”  Hao does not explicitly teach the binder is a polymer.
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Kawakami teaches wherein the conductive buffer layer 208 (“conductive interlayer”) comprises at least one binder of an organic polymer (P82-85).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of an organic polymer given Kawakami teaches an analogous construct including conductive buffer layer 208 (“conductive interlayer”) that comprises at least one binder that is specified as organic polymer (P82-85). The Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 15, Hao as modified by Kawakami teaches wherein the one or more polymers comprise polyvinyl alcohol or an electrically-conductive polymer (P77-79; 82-85).
Regarding claim 16, Hao as modified by Kawakami teaches wherein the one or more polymers comprise a co-polymer or a mixture of two or more polymers (P77-79; 82-85).
Regarding claim 17, note this is an alternative rejection from the one presented above.  Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same composition; however, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97), wherein the active material coating comprises a first binder and the interlayer comprises a second binder having the same composition as the first binder “because then the interface of the buffer layer and the main active material layer is formed continuously” (P59) .
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24 given Kawakami teaches an analogous construct and that it is a known technique to provide the active material coating and the interlayer with first and second binders that have the same composition (P59, 77-79; 82-85), wherein such a technique provides the predictable result of allowing the binder within the layers to have the same properties such as expansion/contraction and “because then the interface of the buffer layer and the main active material layer is formed continuously” (P59, 85) .
Regarding claim 18, Hao as modified by Kawakami teaches wherein the first binder and the second binder comprise the same polymer (P77-79; 82-85).
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Similar to Hao, Kawakami teaches the buffer layer (“conductive interlayer”) is applied onto a current collector and further details the means by which this is done (P82-85).  The powdering conductive material (that may also be carbon), a binder, and a solvent for the binder are mixed, kneaded to prepare a slurry of the mixture, and then applied to the current collector, dried, and pressed (P83).  Given the use of a solvent for the binder (83), the binder intrinsically dissolves, chemically binds to the conductive material and the surface of the current collector when applied, and maintains this chemical bonding once the solvent is removed/dried.  Thus, Kawakami teaches a method which intrinsically provides for the analogous buffer layer (“conductive interlayer”) to be chemically bound to the current collector.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known buffer layer (“conductive interlayer”) application method as taught by Kawakami when forming the first layer 20 (“porous conductive interlayer”) on the current collector 14 as taught by Hao (P17-18) such that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the current collector 14 via the binder in order to provide the predictable result of maintaining the required connection between the current collector 14 and the first layer 20 (“porous conductive interlayer”) such that electrical conduction can be achieved.  

12.	Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Wang et al. (US 2010/0291442).
Regarding claim 19, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach that each of said layers 24, 20 comprise at least one water-soluble layer that has a degree of hydrolysis greater than 94%.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, includes a vinyl-based polymer such as polyvinyl alcohol (intrinsically a water-soluble polymer binder) that may be greater than 50/60/70/80/90/95/99% hydrolyzed (i.e., including varying amounts of hydroxyl groups as taught by Wang) given the hydroxyl groups may provide good adhesion to a conductive support and may cause the polymer to be less soluble in the electrolyte (P49).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the first and second binders of Hao that of the PVA polymer binder (“water-soluble polymer binder”) of Wang having a degree of hydrolysis of greater than 50/60/70/80/90/95/99% in order to achieve the desired adhesion to the current collector and among the layers and to further vary the solubility of the PVA resin in the electrolyte (P49).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, with respect to the degree of hydrolysis, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Lastly, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, is a polymeric composition that facilitates electric conduction and adhesion and may be designed of a polymer having hydroxyl functional groups such that there is adhesion (i.e., “chemical bonding”) between the electroactive layer and the current collector via the primer layer (P24, 30; full disclosure).  Alternatively, intermediate layer 28 may be positioned between the first primer layer 24 (“conductive interlayer”) and the conductive support 22 (“current collector”) that can be a plasma treated layer, an ionic layer, and is chosen for its electrical conductivity and adhesiveness (P40) and thus also is an entity that allows for chemical bonding between the first primer layer 24 (“conductive interlayer”) and the conductive support 22 (“current collector”).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of the polymeric composition having hydroxyl functional groups of Wang’s analogous primer layer such that there is adhesion (i.e., “chemical bonding”) between the electroactive layer and the current collector via the primer layer (P24. 30; full disclosure).  Alternatively, and/or in conjunction with the above, it would have been obvious to one having ordinary skill in the art to provide Wang’s intermediate layer 28 between Hao’s first layer 20 (“porous conductive interlayer”) and current collector 14 such that the components are chemically bonded to one another via said intermediate layer 28 in order to promote adhesiveness between the layers.  

13.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Friend et al. (US 2018/0069234)  and Roder et al, “Simulating the Impact of Particle Size Distribution on the Performance of Graphite Electrodes in Lithium-Ion Batteries,” Energy Technology, 02 Dec. 2016, 1588-1597 (copy previously provided). 
Regarding claims 20 and 21, Hao as modified by as modified by Umeno teaches wherein the substituted/ selected composite active particles are spherical in shape (Figs. 1, 3, 7), but fails to disclose that they have a particle size distribution with a coefficient of variance that is less than 0.2 (claim 20) or less than 0.1 (claim 21).
In the same field of endeavor, Friend teaches analogous art of silicon-based active material particles and wherein it is desirable to carefully control the particle size distribution so as to enable formation of electrode layers of uniform thickness and density (P14). Friend teaches that both oversized and undersized particles are detrimental in this regard as particles which are excessively large disrupt the packing of the electrode layers, and particles which are excessively small may form agglomerates in slurries, impeding even distribution of the electroactive material in electrode layers (P14).   Friend does not explicitly state a coefficient of variance range/value; however, Roder provides an analysis on the impact of particle size distribution of active material within an anode of a lithium ion battery including the parameters λ and k (p. 1593) and teaches that the best electrode performance is obtained for particle size distributions with large k and small λ values, that is, narrow distributions with small mean particle radii (p. 1593), the desired narrow distribution of particle size as taught by Roder lending itself to a small coefficient of variance (i.e., the narrower the distribution of particle size, the smaller the coefficient of variance).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) particles as having a narrow particle size distribution (i.e., a small coefficient of variance) in view of the teachings of Friend and Roder as detailed above in order to enable formation of electrode layers of uniform thickness and density (Friend:  P14), and to achieve the best electrode performance (Roder:  p. 1593).  
Although a specific range is not taught for the coefficient of variance, a person of ordinary skill in the art is directed by the prior art to control the particle size distribution to be narrow, and that the narrower the particle size distribution, the better the electrode capacity (see Fig. 4 of Roder; . 1593), thereby providing the motivation to make the particle size distribution as narrow as possible, or in other words, as having the smallest coefficient of variance possible.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

14.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Kawaji et al. (US 2016/0329539).
Regarding claim 22, Hao as modified by Umeno teaches wherein the substituted/ selected composite active particles are spherical in shape (Figs. 1, 3, 7), and are arranged to form a colloidal crystal structure having a grain size (Figs. 6-7 of Hao), but fails to teach that the grain/particle size is greater than 50% of the active material coating thickness.  In the same filed of endeavor, Kawaji teaches analogous art of a lithium secondary cell and that the particle diameter of each of the negative electrode active material particles 62 is defined so as to be the thickness of the negative electrode mixture layer 60 or less (i.e., 100% of the thickness or less) (P43).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the aggregated particles of modified Hao/Umeno to have a particle diameter (i.e., grain size) that is defined so as to be the thickness of the negative electrode mixture layer 60 or less (i.e., 100% of the thickness or less) (P43) given the technique is known in the art (P43), thereby providing the predictable results of an electrode active material particles that will not protrude from the active material layer into the separator.

15.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Umeno et al. (US 2002/0086211) as applied to at least claim 1 above, and further in view of Zhamu et al. (US 2010/0173198).
	Regarding claim 31, Hao teaches the first layer 20 (“the porous conductive interlayer”) comprises a carbon material 22 that can include one or more of graphene, graphite, carbon nanotubes, carbon black, hard carbon, soft carbon, and any other carbon materials known to those skilled in the art (P17). Furthermore, Hao teaches that the first layer 20 (“the porous conductive interlayer”) can further include a conductive additive such as any commercially available conductive additive known to those skilled in the art (P17).
	Thus, while Hao teaches that the first layer 20 (“the porous conductive interlayer”) can further include a conductive additive, Hao fails to explicitly recite the use of conductive wires for the conductive additive.  In the same field of endeavor, Zhamu teaches analogous art of anode compositions for a secondary lithium ion battery that comprise at least a second anode active material selected from graphite, hard carbon, soft carbon, surface-modified graphite, etc. (i.e., the same materials for carbon material 22 of first layer 20 (“the porous conductive interlayer), and further a conductive additive (i.e., analogous to the conductive additive of Hao- P17) selected from the group including metal nano wires, metal-coated nanofibers, and carbon-coated carbon fibers (P73).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the conductive additive of Hao that may any commercially available conductive additive known to those skilled in the art (P17) that of 
metal nano wires, metal-coated nanofibers, and/or the carbon-coated carbon fibers of Zhamu (P73) given Zhamu teaches their suitability for use as a conductive additive for use within an anode composition for a metal-ion battery, wherein the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945):  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); see also Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  

Response to Arguments
16.	Applicant's arguments filed 4/25/2022 have been fully considered.  The rejection of the claims as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) is withdrawn given Li fails to teach that the composite active material particles comprise pores (plural).  Li teaches a void (singular) is formed in the porous Si-C core-shell composite particles.  However, upon further consideration, a new ground(s) of rejection is made in view of Umeno et al. (US 2002/0086211) as outlined above.  
It is noted that composite active material particles comprising pores, the composite active material particles comprising silicon-carbon (Si-C) core-shell composite particles arranged with C in respective shells and with an active material that comprises nanostructured Si or nano-sized Si particles as claimed are extremely well known in the prior art as further taught by any of the following prior art references individually:
Tabuchi et al. (US 8,092,940);
Kosuzu et al. (US 2003/0157407);
Matsubuara et al. (US 6,589,696);
Fuse et al. (US 6,541,156); or
Matsubuara et al. (US 2002/0164479).
	
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729